Name: 86/1/EEC, Euratom, ECSC: Decision of the representatives of the Governments of the Member States of the European Communities of 1 January 1986 appointing Members of the Commission of the European Communities
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: 1986-01-11

 Avis juridique important|41986D000186/1/EEC, Euratom, ECSC: Decision of the representatives of the Governments of the Member States of the European Communities of 1 January 1986 appointing Members of the Commission of the European Communities Official Journal L 008 , 11/01/1986 P. 0032 - 0032*****DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES of 1 January 1986 appointing Members of the Commission of the European Communities (86/1/EEC, Euratom, ECSC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, and in particular Articles 10 and 11 thereof, Having regard to the Treaty concerning the accession of the Kingdom of Spain and the Portuguese Republic to the European Economic Community and to the European Atomic Energy Community, signed on 12 June 1985, and the Decision of the Council of 11 June 1985 on the accession of the said States to the European Coal and Steel Community, and in particular Articles 15 and 383 of the Act attached thereto, HAVE DECIDED AS FOLLOWS: Sole Article The following are hereby appointed Members of the Commission of the European Communities for the period from 1 January 1986 to 5 January 1989: Mr Antonio Cardoso e Cunha Mr Manuel MarÃ ­n GolzÃ ¡lez Mr Abel Matutes Juan. Done at Brussels, 1 January 1986. The President H. van den BROEK